Detailed Action
Summary
1. This office action is in response to the application filed on August 26, 2020. 
2. Claims 14-26 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on August 26, 2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 07/13/2020, 08/26/2020 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 15 and 23 are objected to because of the following informalities: 
Claim 15 recites “source terminal” in line 4. There is insufficient antecedent basis for this claim limitation.
Claim 23 recites “the protection controller” in line 3. There is insufficient antecedent basis for this claim limitation.

Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18-21 and 24-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kleveland “20090033298”. 

In re to claim 14, Kleveland discloses an electrical circuit for detecting circuit defects and/or for preventing overvoltages in controllers (Figs. 3 shows a single stage a hybrid loop voltage regulator to improve the transient response and FIG. 7 shows a cascased of voltage regulator to improve the transient response. Examiner noted that Fig.3 &7 are considered as same embodiments), comprising: a power controller circuit (first stage is 701) including a first transistor (Fig.7 shows the first stage is 701 includes a pass element 702), a control loop including an operation amplifier (error amplifier 706) and a first reference voltage source (V.sub.ref), and feedback resistors (feedback network 703); and


In re to claim 18, Kleveland discloses (Fig.7), further comprising: 100934679.1 4a circuit for detecting an undervoltage of the power controller (sensing circuitry 705), including a second comparator (sensing circuitry 705 includes two comparators) configured to compare a voltage of the second reference voltage source (V.sub.ref) to a voltage obtained via the protected voltage (feedback 703 is coupled to the V.sub.out-1 as shown in Fig. 3).  
In re to claim 19, Kleveland discloses (Fig.7), wherein the second comparator (sensing circuitry 705 includes two comparators), which is configured to detecting the undervoltage (sensing circuitry 705 includes two comparators are configured to detecting Vup and Vdown), is configured to output a binary value representing the undervoltage (the voltage at nodes V.sub.r+.DELTA.1 sinks below V.sub.ref, comparator 308 will trip and send a signal to control circuitry 310 through node V.sub.up., see parag.0022, lines 6-7).  
In re to claim 20, Kleveland discloses (Fig.7), further comprising: a circuit configured to detect an undervoltage of the power controller (first stage is 701), including two comparators (sensing circuitry 705 includes two comparators), a comparison of a voltage obtained via a voltage of the first reference voltage source (V.sub.ref)  or the second reference voltage source to a voltage obtained using the protected voltage (V.sub.out-1) being provided via the two comparators (feedback 703 is coupled to the V.sub.out-1 as shown in Fig. 3. ).  
In re to claim 21, Kleveland discloses (Fig.7),, wherein the two comparators (sensing circuitry 705 includes two comparators) are configured to output a binary value representing the undervoltage (the voltage at nodes V.sub.r+.DELTA.1 sinks below V.sub.ref, comparator 308 will trip and send a signal to control circuitry 310 through node V.sub.up., see parag.0022, lines 6-7).  
In re to claim 24, Kleveland discloses (Fig.7), further comprising: a digital portion (Control circuitry 310/410/704 outputs a digital code along bus Control to pass element 303 based on the signals it receives, see parag.0030, lines 14-15 and 0031 lines 20-21 ) at which a provision of the protected voltage is provided (V.sub.out-1).  
In re to claim 25, Kleveland discloses (Fig.7), wherein the digital portion (Control circuitry 310/410/704) includes inputs for receiving binary values (Vup and Vdown) and outputs for transmitting binary values (high/low values to pass element 702).  
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kleveland “20090033298” in view of Chen“20120146602”.
In re to claim 22, Kleveland discloses (Fig.7), binary values reflecting the undervoltage  (the voltage at nodes V.sub.r+.DELTA.1 sinks below V.sub.ref, comparator 308 will trip and send a signal to control circuitry 310 through node V.sub.up., see parag.0022, lines 6-7).  
Kleveland disclose binary values reflecting the undervoltage but fails having a logic AND-gate configured to link binary values.
Chen teaches a mode determinative circuit in the control circuit for the buck-boost switching converter (Fig. 4) a logic AND-gate configured to link binary values (the AND gate 225 has two input ends connected to the output ends of the comparators 222, 224 respectively; when the output ends of the comparators 222, 224 are set as the high/low level respectively, the buck-boost operation mode signal BB is set as the high level to turn on the switch 233 shown in FIG. 3, see parag.0053, lines 11-15).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the voltage regulator of Kleveland to include the logic AND- gate to configure high/low values as taught Chen to provide the operation range of the buck-boost switching converter 10 operated in the buck-boost mode can be reduced under control of the control circuit 20 for enhancing the integral operation efficiency of the circuit, see parag.0054, lines 5-9.
10. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kleveland “20090033298” in view of Hayashi “10599172”.
In re to claim 26, Kleveland discloses (Fig.7), wherein a supply of the first reference 100934679.1 5voltage source (first stage 701 comparator 706 is configured with V.sub.ref), the second reference voltage source (second stage 711 comparator 706 is configured with V.sub.ref), the power controller circuit (first stage 701), and the overvoltage suppression circuit (second stage 711), is provided using an external battery voltage (V.sub.in).
Kleveland teaches providing voltage using V.sub.in but fails to teach having an external battery voltage
However, Hayashi teaches a power converter (Fig.6) provided using an external battery voltage (The input voltage VIN is a voltage supplied from a battery, see col. 2, lines 29-31).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator of Kleveland to include provide voltage source using battery as taught by Hayashi in order to provide a power circuit capable of stabilizing the internal power source voltage and assuring the normal operation of the load circuit, see col.1, lines 51-53.
Allowable Subject Matter
11. Claims 15-17 and 23 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third transistor, a gate terminal of the third transitory being connected to a source terminal of the second transistor, the third transistor configured to limit an overvoltage at the source terminal of the third transistor”.
In re to claim 23, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a circuit configured to detect a defect in the first and second reference sources, which causes an overvoltage of the power controller or an undervoltage of the protection controller, including an undervoltage detection comparator having a variable reference source”.
In re to claims 16-17, claims 16-17 depend from claim 15, thus are also objected for the same reasons provided above. 
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Examiner, Art Unit 2839